Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of DNA, T4 DNA ligase, mutant T4 DNA ligase, K159S in the reply filed on 6/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
The instant application was filed 09/29/2020 and claims priority from provisional application 62907778 , filed 09/30/2019.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 3, 6 objected to because of the following informalities:  
Claim 3 is objected to as it recites “cfDNA, FFPE DNA” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
Claim 6 is objected to as it recites “K159” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1)/102 (a)(2) as being anticipated by Church (US2010/0273164)
With regards to clam 1, Church discloses a method of determining a methylation profile of a target nucleic acid (Abstract - "Methods and compositions for determining a methylated cytosine profile of a target nucleic acid sequence"; Claim 10 - "A method for determining a methylated cytosine profile of a target nucleic acid sequence") comprising: a) obtaining the target nucleic acid (para (0033] - "a nucleic acid target gene region or a gene of a sample obtained"; para (0056] - "genomic DNA for analysis is obtained");  b)	ligating a first adapter to the 3' end of the target nucleic acid with a first ligase (Claim 1 O - "ligating first adapter sequence tags to the 5' ends of cleaved target nucleic acid sequences and second adapter sequence tags to the 3' ends of the cleaved target nucleic acid sequences"; para (0009]);  c) 	ligating a second adapter to the 5' end of the target nucleic acid with a second ligase to generate an adapter-target-adapter complex  (para (0061] - "a complex of molecules"; para (0009]; Claim 10; para (0153] - "two adapters");  d)	 converting unmethylated cytosine to uracil in the adapter-target-adapter complex to generate a converted target (para (0008] - "method includes the steps of providing a sample of nucleic acid sequences, contacting the sample with a chemical agent (e.g., bisulfite) to convert unmethylated cytosine residues in the nucleic acid sequences to uracil residues");  e)	 optionally PCR amplifying the converted target (Claim 1 - "contacting the sample with a chemical agent that converts unmethylated cytosine residues in the nucleic acid sequences to uracil residues .. .form a plurality of amplified target nucleic acid sequences ... the amplified target nucleic acid sequences."; para (0087)-(0088]; para (0144] - "PCR amplification");  f)	 sequencing the converted target (Claim 1 - "contacting the sample with a chemical agent that converts unmethylated cytosine residues in the nucleic acid sequences to uracil residues ... sequencing the amplified target nucleic acid sequences."; para (0144] - "To validate the accuracy of the methylation level determined by the padlock capturing and lllumina Genome Analyzer sequencing, primers for 33 targeted sites were designed (Table 3) and PCR amplification followed by conventional Sanger sequencing were performed.");  g)	 comparing the sequence of the converted target to a reference sequence to determine the methylation profile of the target nucleic acid (Claim 1; para (0145] - "Sanger sequencing was performed on the raw PCR products ... methylation levels were inferred based on the sequence traces ... comparison between C and T peaks ... fraction of unmethylated cytosine at that position."; para (0147] - "To compare our methylation data"; para [0165] - "Comparison of Methylation Level Determined by MSCC or BSPP").”  Thus Church teaches all the steps of claim 1 and anticipates it.
With regards to claims 2-3,   Church discloses the method of claim 2, wherein the DNA is whole genomic DNA (para (0056] - "genomic DNA for analysis"; Claim 6; Claim 7 - "wherein the genomic DNA is whole genome DNA.").
With regards to claim 4, Church discloses the method of claim 1, wherein the first ligase is a T4 DNA ligase (para (0156] - "genomic DNA was used to assemble ... adapter A ... T4 DNA ligase").
With regards to claims 7-8, Church discloses the method of claim 1, wherein the first adapter or second adapter contains a unique molecular identifier sequence (para (0111] - "ligating an Mmel-containing adaptor to generate sequencing tags (FIG. 16)"; para (0165] - "two unique tags"; para (0077] - "each oligonucleotide tag of the set has a unique nucleotide sequence").
With regards to claim 9, Church discloses the method of claim 1, wherein the converting unmethylated cytosine to uracil comprises treatment with bisulfite (para (0008) - "method includes the steps of providing a sample of nucleic acid sequences, contacting the sample with a chemical agent (e.g., bisulfite) to convert unmethylated cytosine residues in the nucleic acid sequences to uracil residues").
With regards to claim 11, Church discloses the method of claim 1, wherein the adapters comprise a universal priming site (para (0090) - "Primers within the scope of the invention can be universal primers ... Primers within the scope of the present invention bind adjacent to the target sequence ... or a tag"; para (0111) - "ligating an Mmel-containing adaptor to generate sequencing tags (FIG. 16)"; para (0165) - "two unique tags").
With regards to claim 12, Church discloses the method of claim 1, wherein the adapter-target-adapter complex is enriched by hybridization capture (para (0045) - ''There are many hybridization-based assays that comprise a hybridization step that forms a structure or complex with a target polynucleotide"; para (0065) - '"'Hybridization-based assay" ... antibody-nucleic acid conjugates").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (US2010/0273164) and Zheng (US20170226498).
With regards to clam 1, Church discloses a method of determining a methylation profile of a target nucleic acid (Abstract - "Methods and compositions for determining a methylated cytosine profile of a target nucleic acid sequence"; Claim 10 - "A method for determining a methylated cytosine profile of a target nucleic acid sequence") comprising: a) obtaining the target nucleic acid (para (0033] - "a nucleic acid target gene region or a gene of a sample obtained"; para (0056] - "genomic DNA for analysis is obtained");  b)	ligating a first adapter to the 3' end of the target nucleic acid with a first ligase (Claim 1 O - "ligating first adapter sequence tags to the 5' ends of cleaved target nucleic acid sequences and second adapter sequence tags to the 3' ends of the cleaved target nucleic acid sequences"; para (0009]);  c) 	ligating a second adapter to the 5' end of the target nucleic acid with a second ligase to generate an adapter-target-adapter complex  (para (0061] - "a complex of molecules"; para (0009]; Claim 10; para (0153] - "two adapters");  d)	 converting unmethylated cytosine to uracil in the adapter-target-adapter complex to generate a converted target (para (0008] - "method includes the steps of providing a sample of nucleic acid sequences, contacting the sample with a chemical agent (e.g., bisulfite) to convert unmethylated cytosine residues in the nucleic acid sequences to uracil residues");  e)	 optionally PCR amplifying the converted target (Claim 1 - "contacting the sample with a chemical agent that converts unmethylated cytosine residues in the nucleic acid sequences to uracil residues .. .form a plurality of amplified target nucleic acid sequences ... the amplified target nucleic acid sequences."; para (0087)-(0088]; para (0144] - "PCR amplification");  f)	 sequencing the converted target (Claim 1 - "contacting the sample with a chemical agent that converts unmethylated cytosine residues in the nucleic acid sequences to uracil residues ... sequencing the amplified target nucleic acid sequences."; para (0144] - "To validate the accuracy of the methylation level determined by the padlock capturing and lllumina Genome Analyzer sequencing, primers for 33 targeted sites were designed (Table 3) and PCR amplification followed by conventional Sanger sequencing were performed.");  g)	 comparing the sequence of the converted target to a reference sequence to determine the methylation profile of the target nucleic acid (Claim 1; para (0145] - "Sanger sequencing was performed on the raw PCR products ... methylation levels were inferred based on the sequence traces ... comparison between C and T peaks ... fraction of unmethylated cytosine at that position."; para (0147] - "To compare our methylation data"; para [0165] - "Comparison of Methylation Level Determined by MSCC or BSPP").”  
While Church discloses a, d-g in order, Church does not specifically teach doing steps a-g in order.
However, Church teaches para [0145) - "Sanger sequencing was performed on the raw PCR products ... methylation levels were inferred based on the sequence traces ... comparison between C and T peaks .. .fraction of unmethylated cytosine at that position.") and ligating a first and second adapter to the target nucleic acid sequence with a ligase (Claim 10 - "ligating first adapter sequence tags to the 5' ends of cleaved target nucleic acid sequences and second adapter sequence tags to the 3' ends of the cleaved target nucleic acid sequences"; para (00091) and formation of a complex (para [0061) - "a complex of molecules"), 
The courts have haled that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to perform steps a-g in order.  The artisan would be motivated to perform adapter ligation prior to converting of unmethylated cytosines to allow for the examination of cytosine conversion on the adapters as known sequences in the method.  The artisan would have a reasonable expectation of success as the artisan is merely rearranging steps.

While Church teaches the use of T4 DNA ligase, Church does not specifically teach the use of mutant T4 DNA ligase.
However, Zheng teaches discloses a method of using multiple ligases, including mutant T4 DNA ligase (Abstract - "and methods using multiple ligase ..... herein are mutant T4 ligases (e.g., K159S mutant or K159C mutant)."), used for ligating a target nucleic acid (para (0008) - "the first and second ligases only, without other biological molecules, with the possible exception of target nucleic acid sequences to be ligated"). 
Zheng teaches, “First, in the first strand ligation, potentially rate-limiting steps 1 and 2 have been bypassed, so that a faster kinetics is believed to be expected. Second, for the second strand nick-sealing ligation, there is a wide-selection of ligases that can be used without interfering with the first strand ligation.” (0040).  Zheng teaches, “For example, first strand ligation between DNA library fragments and adenylated adapters can be catalyzed by un-adenylated ligases (e.g., T4 DNA ligases) in the absence of ATP, or adenylation-deficient ligase mutants (e.g., T4 DNA ligase mutants). Second strand ligation can be performed using other DNA ligases, such as T7, T3, E. coli, Taq DNA ligases etc. using the same combination guidelines outlined above. Since the ligation is directional from the adapter to the library fragment, compared with the traditional blunt-end ligation, a major advantage is that unwanted ligation products formed within the library DNA fragments are generally avoided.” (0042).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the mutant T4 DNA ligases taught by Zheng in the method of Church.  The artisan would be motivated as Zheng teaches, “First, in the first strand ligation, potentially rate-limiting steps 1 and 2 have been bypassed, so that a faster kinetics is believed to be expected. Second, for the second strand nick-sealing ligation, there is a wide-selection of ligases that can be used without interfering with the first strand ligation.” (0040).  Zheng teaches, “For example, first strand ligation between DNA library fragments and adenylated adapters can be catalyzed by un-adenylated ligases (e.g., T4 DNA ligases) in the absence of ATP, or adenylation-deficient ligase mutants (e.g., T4 DNA ligase mutants). Second strand ligation can be performed using other DNA ligases, such as T7, T3, E. coli, Taq DNA ligases etc. using the same combination guidelines outlined above. Since the ligation is directional from the adapter to the library fragment, compared with the traditional blunt-end ligation, a major advantage is that unwanted ligation products formed within the library DNA fragments are generally avoided.” (0042). The artisan would have a reasonable expectation of success as Zheng specifically suggests the use of the T$ DNA ligases for generation for sequencing/  
With regards to claims 2-3,   Church discloses the method of claim 2, wherein the DNA is whole genomic DNA (para (0056] - "genomic DNA for analysis"; Claim 6; Claim 7 - "wherein the genomic DNA is whole genome DNA.").
With regards to claim 4, Church discloses the method of claim 1, wherein the first ligase is a T4 DNA ligase (para (0156] - "genomic DNA was used to assemble ... adapter A ... T4 DNA ligase").
With regards to claims 7-8, Church discloses the method of claim 1, wherein the first adapter or second adapter contains a unique molecular identifier sequence (para (0111] - "ligating an Mmel-containing adaptor to generate sequencing tags (FIG. 16)"; para (0165] - "two unique tags"; para (0077] - "each oligonucleotide tag of the set has a unique nucleotide sequence").
With regards to claim 9, Church discloses the method of claim 1, wherein the converting unmethylated cytosine to uracil comprises treatment with bisulfite (para (0008) - "method includes the steps of providing a sample of nucleic acid sequences, contacting the sample with a chemical agent (e.g., bisulfite) to convert unmethylated cytosine residues in the nucleic acid sequences to uracil residues").
With regards to claim 11, Church discloses the method of claim 1, wherein the adapters comprise a universal priming site (para (0090) - "Primers within the scope of the invention can be universal primers ... Primers within the scope of the present invention bind adjacent to the target sequence ... or a tag"; para (0111) - "ligating an Mmel-containing adaptor to generate sequencing tags (FIG. 16)"; para (0165) - "two unique tags").
With regards to claim 12, Church discloses the method of claim 1, wherein the adapter-target-adapter complex is enriched by hybridization capture (para (0045) - ''There are many hybridization-based assays that comprise a hybridization step that forms a structure or complex with a target polynucleotide"; para (0065) - '"'Hybridization-based assay" ... antibody-nucleic acid conjugates").
Claim(s) 1-4, 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Church (US2010/0273164) and Valouev(US2018/0044731).
With regards to clam 1, Church discloses a method of determining a methylation profile of a target nucleic acid (Abstract - "Methods and compositions for determining a methylated cytosine profile of a target nucleic acid sequence"; Claim 10 - "A method for determining a methylated cytosine profile of a target nucleic acid sequence") comprising: a) obtaining the target nucleic acid (para (0033] - "a nucleic acid target gene region or a gene of a sample obtained"; para (0056] - "genomic DNA for analysis is obtained");  b)	ligating a first adapter to the 3' end of the target nucleic acid with a first ligase (Claim 1 O - "ligating first adapter sequence tags to the 5' ends of cleaved target nucleic acid sequences and second adapter sequence tags to the 3' ends of the cleaved target nucleic acid sequences"; para (0009]);  c) 	ligating a second adapter to the 5' end of the target nucleic acid with a second ligase to generate an adapter-target-adapter complex  (para (0061] - "a complex of molecules"; para (0009]; Claim 10; para (0153] - "two adapters");  d)	 converting unmethylated cytosine to uracil in the adapter-target-adapter complex to generate a converted target (para (0008] - "method includes the steps of providing a sample of nucleic acid sequences, contacting the sample with a chemical agent (e.g., bisulfite) to convert unmethylated cytosine residues in the nucleic acid sequences to uracil residues");  e)	 optionally PCR amplifying the converted target (Claim 1 - "contacting the sample with a chemical agent that converts unmethylated cytosine residues in the nucleic acid sequences to uracil residues .. .form a plurality of amplified target nucleic acid sequences ... the amplified target nucleic acid sequences."; para (0087)-(0088]; para (0144] - "PCR amplification");  f)	 sequencing the converted target (Claim 1 - "contacting the sample with a chemical agent that converts unmethylated cytosine residues in the nucleic acid sequences to uracil residues ... sequencing the amplified target nucleic acid sequences."; para (0144] - "To validate the accuracy of the methylation level determined by the padlock capturing and lllumina Genome Analyzer sequencing, primers for 33 targeted sites were designed (Table 3) and PCR amplification followed by conventional Sanger sequencing were performed.");  g)	 comparing the sequence of the converted target to a reference sequence to determine the methylation profile of the target nucleic acid (Claim 1; para (0145] - "Sanger sequencing was performed on the raw PCR products ... methylation levels were inferred based on the sequence traces ... comparison between C and T peaks ... fraction of unmethylated cytosine at that position."; para (0147] - "To compare our methylation data"; para [0165] - "Comparison of Methylation Level Determined by MSCC or BSPP").”  
While Church discloses a, d-g in order, Church does not specifically teach doing steps a-g in order.
However, Church teaches para [0145) - "Sanger sequencing was performed on the raw PCR products ... methylation levels were inferred based on the sequence traces ... comparison between C and T peaks .. .fraction of unmethylated cytosine at that position.") and ligating a first and second adapter to the target nucleic acid sequence with a ligase (Claim 10 - "ligating first adapter sequence tags to the 5' ends of cleaved target nucleic acid sequences and second adapter sequence tags to the 3' ends of the cleaved target nucleic acid sequences"; para (00091) and formation of a complex (para [0061) - "a complex of molecules"), 
The courts have haled that rearrangement of steps is obvious in the absence of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to perform steps a-g in order.  The artisan would be motivated to perform adapter ligation prior to converting of unmethylated cytosines to allow for the examination of cytosine conversion on the adapters as known sequences in the method.  The artisan would have a reasonable expectation of success as the artisan is merely rearranging steps.
While Church teaches the methods of determining a methylation profile of nucleic acids.  Church does not teach the use of cytidine deaminase.
However, Valouev teaches, “Described herein are methods of preparing dual-indexed nucleic acid libraries for methylation profiling using bisulfite conversion sequencing. In various embodiments, the methods use a two-step indexing process to tag bisulfite-treated DNA with unique molecular identifiers (UMIs).” (abstract).  Valouev teaches, “[0021] Also contemplated by this disclosure is the conversion of methylated cytosines to uracils by a method not utilizing bisulfite ion. Cytidine deaminase enzyme catalyzes the irreversible hydrolytic deamination of cytidine and deoxycytidine to uridine and deoxyuridine respectively. In some embodiments, the conversion of unmethylated cytosines to uracils is accomplished via an enzymatic reaction. In some embodiments, nucleic acid molecules are incubated with cytidine deaminase.” Valouev claims the use of cytidine deaminase as an alternative of bisulfite ions (claims 4 and 5).
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the cytidine deaminase taught by Valouev.  The artisan would be motivated to substitute one known reagent for conversion unmethylated cytosine (bisulfite) for another reagent for conversion unmethylated cytosine (cytidine deaminase).  The artisan would have a reasonable expectation of success as the artisan is merely substituting one reagent for converting non-methylated cytosine for another.
With regards to claims 2-3,   Church discloses the method of claim 2, wherein the DNA is whole genomic DNA (para (0056] - "genomic DNA for analysis"; Claim 6; Claim 7 - "wherein the genomic DNA is whole genome DNA.").
With regards to claim 4, Church discloses the method of claim 1, wherein the first ligase is a T4 DNA ligase (para (0156] - "genomic DNA was used to assemble ... adapter A ... T4 DNA ligase").
With regards to claims 7-8, Church discloses the method of claim 1, wherein the first adapter or second adapter contains a unique molecular identifier sequence (para (0111] - "ligating an Mmel-containing adaptor to generate sequencing tags (FIG. 16)"; para (0165] - "two unique tags"; para (0077] - "each oligonucleotide tag of the set has a unique nucleotide sequence").
With regards to claim 9, Church discloses the method of claim 1, wherein the converting unmethylated cytosine to uracil comprises treatment with bisulfite (para (0008) - "method includes the steps of providing a sample of nucleic acid sequences, contacting the sample with a chemical agent (e.g., bisulfite) to convert unmethylated cytosine residues in the nucleic acid sequences to uracil residues").
With regards to claim 11, Church discloses the method of claim 1, wherein the adapters comprise a universal priming site (para (0090) - "Primers within the scope of the invention can be universal primers ... Primers within the scope of the present invention bind adjacent to the target sequence ... or a tag"; para (0111) - "ligating an Mmel-containing adaptor to generate sequencing tags (FIG. 16)"; para (0165) - "two unique tags").
With regards to claim 12, Church discloses the method of claim 1, wherein the adapter-target-adapter complex is enriched by hybridization capture (para (0045) - ''There are many hybridization-based assays that comprise a hybridization step that forms a structure or complex with a target polynucleotide"; para (0065) - '"'Hybridization-based assay" ... antibody-nucleic acid conjugates").
Summary
	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634